Citation Nr: 1401803	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to November 30, 2010, and 50 percent disabling from that date.

2.  Entitlement to higher initial ratings for residuals of a left ankle sprain, rated 0 percent disabling prior to December 16, 2010, and 10 percent disabling from that date.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for an eye disorder manifested by loss of vision.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to November 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision that granted service connection for PTSD and assigned an initial rating of 30 percent and from a November 2009 rating decision which granted service connection for residuals of a left ankle sprain and assigned a 0 percent rating and denied claims for service connection for a low back disorder and loss of vision.  An April 2012 rating decision increased the rating for PTSD to 50 percent effective November 30, 2010 and increased the rating for the left ankle disorder to 10 percent from December 16, 2010.  As these ratings provide for less than the maximum schedular rating available for such disabilities, and the Veteran has not expressed satisfaction with the ratings, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 30, 2010, the Veteran's PTSD was not manifested by symptoms greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to PTSD symptoms was not shown.

2.  From November 30, 2010, the Veteran's PTSD has been manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.

3.  Before December 16, 2010, the Veteran's residuals of left ankle sprain were manifested by no more than moderate limitation of motion with complaints of pain, instability, weakness, and effusion.

4.  The record does not reflect that the Veteran's service-connected residuals of left ankle disability have ever been manifested by marked limitation of motion, ankylosis, or malunion of the os calcis or astragalus; the Veteran has not undergone an astragalectomy.

5.  The Veteran is not shown to have sustained injury to or have had disease of an eye during service; and he is not shown to have impairment of vision in either eye other than that due to refractive error.


CONCLUSIONS OF LAW

1.  Ratings for PTSD in excess of 30 percent prior to November 30, 2010 or in excess of 50 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2013).

2.  Prior to December 16, 2010, the criteria for an initial 10 percent rating, but no higher, for residuals of left ankle sprain are met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2013).

3.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.15, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2013).

4.  Service connection for bilateral defective vision is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the initial rating claims, as the rating decisions on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A September 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  That letter also provided timely notice regarding disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent postservice treatment records have been secured, to include Social Security Administration (SSA) records and VA treatment records.  VA examinations adequate for rating purposes have been developed in September 2009 (PTSD), November 2009 (ankle), November 2010 (PTSD), and December 2010 (ankle).  The Board has considered whether an examination to determine nexus is necessary with respect to the claims of service connection for an eye disability and found that an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Absent any competent (medical) evidence even suggesting that the Veteran has loss of visual acuity other than that due to refractive error, a medical nexus opinion is not warranted.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. Accordingly, the Board will address the merits of these claims.

II. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail).

A. PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The record reflects that the Veteran has consistently been assigned psychiatric diagnosis of PTSD by VA examiners.  However, VA treatment records reflect a diagnosis of major depressive disorder and SSA records reflect that disability benefits were awarded for the more general "anxiety related disorders."  To the extent that there are other diagnosed disorders in the records, while symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have for the most part not distinguished symptoms due to the Veteran's PTSD from those due to other co-existing and nonservice-connected psychiatric diagnoses.  For the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.  Notably, in assigning the ratings on appeal the RO did not exclude any symptoms from consideration as due to nonservice-connected disability.

Addressing the staged ratings assigned for the Veteran's PTSD in turn, the Board notes that the reports of the VA examinations and the VA treatment records, overall, provide evidence against the Veteran's claim as they do not show that, prior to November 30, 2010, symptoms of his PTSD produced occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for a 50 percent rating.  The 2009 examination revealed that he did not, for example, display flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impairment of long-term memory.  He reported having social relationships and adequate social support, although there was familial discord and feelings of detachment.  

He did report mild problems with attention/short term memory (forgetting to complete tasks); constricted affect; anxious, depressed and irritable mood; difficulty sleeping, with nightmares; and "thoughts of hurting people in our trailer park who took our stuff out of the house."  While he was not employed, he reported that it was due to his back problems, not his mental health issues.  The cause of his termination, as reported by his last employer, was a back injury.  The demonstrated impact of the PTSD on his level of functioning, as reflected by his relationships with family and friends, is inconsistent with a disability picture of reduced reliability and productivity.  Furthermore, the GAF score of 64 (and the reported symptoms they represent) assessed by the 2009 examiner is not inconsistent with the schedular criteria (and do not provide a separate basis for rating the PTSD).  Consequently, prior to November 30, 2010, a schedular rating in excess of 30 percent was not warranted. 

From November 30, 2010, the VA examinations and treatment records, overall, do not show that symptoms of the Veteran's PTSD have at any time produced deficiencies in most areas, so as to meet the criteria for a 70 percent rating.  He has not, for example, displayed suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression, spatial disorientation, or an inability to establish and maintain effective relationships.  While the 2013 examiner noted impaired impulse control and difficulty in adapting to stressful circumstances, overall the examiner assessed the Veteran with symptoms of PTSD producing occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for a 50 percent rating (but not the 70 percent rating).

While the observations by the 2010 and 2013 VA examiners reflect the Veteran has had social impairment due to PTSD symptoms, such impairment is clearly encompassed by the criteria for a 50 percent rating.  The 2010 examiner assessed a GAF score of 62.  A September 2011 VA treatment record noted that the Veteran reported some improvement in symptoms due to a recent medication change.  Consequently, a schedular rating in excess of 50 percent is not warranted at any time.

The Board notes that there is a wide range of GAF scores over the course of the appeal period, from 45 (February 2013 VA examination report and September and November 2011 VA mental health records) to 75 (June 2013 VA treatment record).  Scores in the lower end of this range would appear to suggest a higher level of psychiatric impairment than is recognized by a 50 percent rating.  However, these lower scores are inconsistent with contemporaneous reports of actual symptoms, and in light of the overall evidence may not reasonably be found dispositive.  Most other GAF scores over the appeal period range in the 50s and are occasionally 70 and above, reflecting the moderate symptoms shown throughout the remainder of the appeal period.  

The Board notes the lay statements submitted by the Veteran and his wife in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms (difficulty concentrating, nightmares, irritability, etc.).  The levels of functional impairment described by the Veteran are consistent with (and do not exceed) the criteria for a 30 percent rating prior to November 30, 2010, and a 50 percent rating from November 30, 2010, to the present. 

In summary, it is not shown that prior to November 30, 2010, the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity, or that since that date it has been manifested by symptoms productive of deficiencies in most areas (or approximating such level of severity).  Consequently, increases in the "staged" schedular ratings assigned are not warranted.  38 C.F.R. § 4.7.

The Board has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations of the Veteran's PTSD to the criteria in the rating schedule, the Board finds that the PTSD symptoms and associated impairment shown, including symptoms of irritability, depression, and anxiety, are wholly encompassed by criteria for the schedular ratings assigned.  Consequently those criteria are not inadequate.  [The additional disability involving moderate impairment of memory, concentration, attention or executive function and moderate impairment of visual spacial orientation involving the Veteran's service-connected traumatic brain injury (TBI) is separately service connected, and may not be considered in rating the PTSD.]  Further, the record does not reflect frequent periods of hospitalization within the evaluation period.  Consequently, the Board finds that referral of this case for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

B. Left Ankle Disorder

The Veteran's residuals of left ankle sprain have been rated as noncompensably disabling under Diagnostic Code (DC) 5271, for limitation of ankle motion.  Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2013).  This specific Diagnostic Code does not provide for a rating in excess of 20 percent.

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2012).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The Veteran was granted a separate 10 percent rating per DeLuca, effective December 16, 2010, the date of a VA examination in which the RO found that the Veteran's symptoms had worsened.

An April 2009 VA treatment record noted that the Veteran reported increased left ankle pain after being thrown off a truck.  He filed his claim in August 2009.  The following month, he reported that his ankle "swells and hurts so bad it is hard to walk on."  He was afforded a VA examination in November 2009 in which he reported his left ankle disability was manifested by instability, pain, weakness, stiffness, and constant effusions with warmth, swelling, and tenderness.  He reported that he could walk a quarter of a mile and could stand for 15 to 30 minutes.  

Physical examination showed active range of motion of 15 degrees of dorsiflexion and plantar flexion of 45 degrees on the left; there was no painful motion; there was tenderness in the ankle.  There was no additional deficit with three repetitions.  An October 2009 MRI was reported as normal.  

The Veteran was afforded another VA examination in December 2010 in which he reported daily, severe pain in the ankle with similar limitations with walking and standing to those he reported in the November 2009 examination.  Physical examination showed pain, tenderness and mild effusion; he had 40 degrees of plantar flexion and 10 degrees of dorsiflexion actively and passively.  There was additional deficit with three repetitions with 5 degrees dorsiflexion and 30 degrees plantar flexion.  December 2010 X-rays were normal, but December 2010 MRI revealed partial tear involving the peroneus brevis and longus tendons due to the chronic left ankle sprain.

The Veteran was afforded another VA examination in February 2013 in which he reported daily, severe pain in the ankle with similar limitations with walking and standing to those he reported in the November 2009 examination.  Physical examination showed pain, tenderness and mild effusion; he had 35 degrees of pain-free plantar flexion  and 10 degrees of pain-free dorsiflexion.  There was no additional deficit with three repetitions:  the examination report noted 15 degrees dorsiflexion and 45 degrees plantar flexion.  The examiner noted less movement than normal and pain on movement as the only functional impairments.  

Based on the above evidence, the Board finds that from his first VA examination in November 2009, the Veteran has consistently had pain, effusion, and limitation of function due to his left ankle disability.  The Board finds that this constitutes pain, weakened movement and incoordination under 38 C.F.R. § 4.45; therefore, an initial 10 percent rating, but not higher, is warranted for the service-connected residuals of left ankle sprain prior to December 16, 2010.

At no time during the pendency of this appeal has a disability rating in excess of 10 percent been warranted.  While the Veteran had limited dorsiflexion at his 2010 VA examination, to at most 15 degrees, he has consistently had at least two-thirds plantar flexion.  The most recent examination in 2013 indicates almost full plantar flexion and significantly more dorsiflexion than that assessed in the 2010 examination.  The Board finds that the preponderance of the evidence is against finding the Veteran's degree of limitation of motion to be "marked" at any time during the appeal.

The RO has granted a 10 percent rating after December 16, 2010, for painful motion.  The evidence of painful motion is the same evidence that the Board would use to evaluate additional functional loss under the DeLuca criteria.  The Board is prohibited from using the same evidence to grant two benefits.  See 38 C.F.R. § 4.14.  The Board concludes that the rule of DeLuca would not result in a higher rating for the Veteran.

As there is no evidence that the Veteran suffers from ankylosis, malunion of the os calcis or astragalus, or has received an astragalectomy, a disability rating under Diagnostic Codes 5270, 5272, 5273, or 5274 is not appropriate.

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board concludes that the criteria for an initial compensable disability rating of 10 percent prior to December 16, 2010, for residuals of left ankle sprain are met, and a rating in excess of 10 percent have at no time been met.  See id.  As noted above, the Veteran's complaints and reports of limitation have been relatively consistent throughout the appeal period; likewise, findings on VA examinations during this appeal have been within the same rating range for the entirety of the appeal.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The schedular evaluations for the Veteran's left ankle sprain are not inadequate.  Diagnostic Code 5271 considers limitation of motion.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

C. Eye Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, the following must be present: Medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran reports that he started losing vision in August 2006.  He reports that now he cannot see at night with his right eye.  He stated that he believes his eye problems are due to his exposure to "flashes and burning materials while in Iraq."  His available STRs do not show complaint, treatment, or diagnosis with respect to an eye disorder.  A January 2003 optometry screening revealed vision of 20/20 bilaterally.  A January 2005 record following his deployment in Iraq noted that he denied redness of the eyes with tearing.  That examiner concluded that a referral for further eye evaluation was not warranted and that there were no exposure concerns during deployment.

Subsequent to service, the Veteran sought treatment from VA in July 2008 with complaints of blurred vision.  He reported that he had normal vision until 2 months earlier when he was driving at night a long distance.  He reported that he was blinded by a strong light beam to the eye.  He denied a history of blurred vision.  His visual acuity was 20/100 in the right eye and 20/40 in the left eye.  He was assessed with blurred vision.  No other eye disability has been diagnosed.

Refractive error, as such, is not a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.

The evidence of record adequately demonstrates that the Veteran has refractive error of the eyes.  However, he has not presented, or identified for VA to secure, any competent evidence showing, or even suggesting that he has any loss of vision other than that due to refractive error; there is no evidence he has loss of vision due to disease or injury that was incurred or aggravated in service.  The record (his STRs) does not show that that he suffered disease of, or sustained injury to, his eyes in service.  As the above-cited governing regulations specify that refractive error is not a compensable disability, and the Veteran has not presented any evidence showing, or suggesting, that he has a compensable disability causing his loss of visual acuity, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The preponderance of the evidence is against the Veteran's claim of service connection for an eye disability (vision problems); accordingly, the claim must be denied.


ORDER

The claim of entitlement to a rating in excess of 30 percent for PTSD prior to November 30, 2010, and in excess of 50 percent from that date is denied.

Entitlement to an initial rating of 10 percent, and no higher, for left ankle sprain, prior to December 16, 2010, is granted.

The claim of entitlement to a rating in excess of 10 percent for left ankle sprain is denied.

Service connection for an eye disorder is denied.



REMAND

The Veteran maintains that he suffers from a current low back disorder as the result of his military service.  He is diagnosed with degenerative joint disease of the low back.  See July 2009 VA treatment record.  He is the recipient of the Combat Infantryman Badge for his service in Iraq.  The record contains service records reporting his involvement in combat, including a situation where his body armor was struck by a bullet.  Available service treatment records are negative for a low back injury.  

The Veteran has reported that in 2006 while on field training exercises he lost feeling in his back and was treated with muscle relaxers.  See September 2009 statement from the Veteran.  He has also reported "being slammed around by explosions" and being "inside a rolled-over Bradley".  See November 2011 statement from the Veteran.  

VA treatment records reflect that the Veteran sought treatment in June 2009 for back pain with no report of prior history of back problems.  The records noted that the Veteran was not aware of any injury, although certain records indicated he reported noticing the back pain first when he was pushing a shopping cart.  He reported in an October 2009 VA treatment record that he injured his back in June 2009 while working construction.  A statement from his former employer reported that he last worked in May 2009, and that he stopped working because he injured his back.

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2013).

Section 1154(b) does not provide a substitute for medical nexus evidence, but rather serves only to reduce the evidentiary burden for combat veterans with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc).

Although there is no evidence in the available service treatment records of a low back injury, the Veteran's credible assertion regarding a low back disorder while serving in Iraq and documented combat service establish the occurrence of an injury in service.  The Veteran and his wife report that he has had back problems since service.  To date, the Veteran has not been afforded a VA examination to determine whether there is a nexus between his current low back disability and service.  Thus, on remand an examination and opinion are required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A claim for a TDIU has been raised.  The Veteran has been unemployed since approximately May 2009, and he attributes his unemployability to his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include obtaining a pertinent medical opinion as to the effect of the Veteran's service-connected disabilities, including his PTSD, on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any demonstrated low back disorder, to include the degenerative joint disease diagnosed in VA treatment records.  All indicated testing in this regard should be performed and the claims file should be made available to the examiner for review.

Based on the examination and review of the record, the examiner is requested to express an opinion as to the whether it is at least as likely as not that any demonstrated low back disorder is the result of injury in service, as claimed by the Veteran.  Specifically, the examiner should opine whether there is any medical reason to accept or reject the proposition that the Veteran had an injury to the low back during service, that led to any current low back disorder.  The examiner should also note the evidence that suggests the Veteran had a post-service back injury while working construction in May 2009.

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board. The examiner is requested to explain the basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

2.  Obtain a medical opinion, with examination only if deemed necessary by the opinion provider, as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (PTSD, residuals of traumatic brain injury, migraine headaches, left ankle sprain, tinnitus, and bilateral hearing loss), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  The claims file and a copy of this remand must be provided to the examiner. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Thereafter, review the claims file to ensure that all of the foregoing requested development has been completed.  After undertaking any additional development deemed essential in addition to that specified above, readjudicate the claim of entitlement to service connection for a low back disorder in addition to entitlement to TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


